Citation Nr: 1716446	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to increases in the ratings for service-connected degenerative changes of the right knee (currently rated 0 percent prior to November 17, 2011, and 10 percent from that date).

2.  Entitlement to increases in the ratings for service-connected residuals of left acromioclavicular joint separation (currently rated 0 percent prior to February 22, 2017, and 20 percent from that date).

3.  Entitlement to a rating in excess of 20 percent for service-connected left shoulder clavicle or scapula impairment.

4.  Entitlement to service connection for a left knee strain, to include as secondary to service-connected degenerative changes of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2006 to January 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) in October 2010, which granted service connection for  left shoulder and right knee disabilities, each rated 0 percent effective January 25, 2010, and in September 2012, which denied service connection for a left knee disability.  A February 2012 rating decision subsequently increased the rating for the Veteran's service-connected right knee disability to 10 percent, effective November 17, 2011.  

In June 2016, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.  A March 2017 rating decision subsequently increased the rating for the Veteran's left shoulder disability to 20 percent, effective February 22, 2017, and granted service connection for left shoulder clavicle or scapula impairment, granted 20 percent effective February 22, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to his request for a videoconference hearing, the Veteran was advised in March 2016 correspondence that a hearing was scheduled for March 9, 2016.   Although he did not report for the hearing, the Board notes that its June 2016 remand was mailed to the same address as the hearing notice and was returned as undeliverable.  Following the Board's June 2016 remand, subsequent development, and recertification of this appeal, the Veteran requested a videoconference hearing in April 2017 correspondence (submitted on a VA Form 9, substantive appeal).  As his request was received within 90 days following notification of certification to the Board, and as there is some indication that he may not have received the initial hearing notice, the case must again be remanded to schedule him for a videoconference hearing.  

Accordingly, the case is REMANDED for the following :

The AOJ should schedule the Veteran for a videoconference hearing.  The case should thereafter be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

